IOWA INCIDENT REPORT SUPPLEMENTAL

WAVERLY POLICE DEPARTMENT
111 4TH STREET NE
WAVERLY , IA 50677

 

 

 

 

 

 

 

 

 

 

 

(319) 352-5400
1c030102
Case Number Date of This Report County in which Incident Occurred
C |20-013456 9/1/2020 BREMER - 09
A ORI Number
Ss WAVERLY POLICE DEPARTMENT - 1A0090200
E Date of Original Occurrence Type of Offense
I 9/1/2020 SUSPICOUS ACTIVITY / INTEL
Name - La i Middle Suffix
N Redacted
F
© |Clearance Classification Investigative Status
cl Unfounded - Exceptionally Cleared [Cleared by Arrest Open - Closed [| Suspended
Narrative

 

***INFO ONLY*** On 9/1/20 CPT Leonard made contact with me and stated that_a woman named SBRSREe Se had some information she was
going to relay to us. He asked me to speak to her when she came in. | met wth en our interview room. [R&REM requested that she not be
recorded with a body camera. | honored this request due to the unique circumstances.

{GEER told me that she had a friend named Michael Karmo. She stated they had a friendship eee; way back, originally Knowing each
other from California. She told me that Michael's family owned a health store in Imperial Beach CAM Said Michael currently lived in Lebanon
MO. | believe she stated that he was "Babylonian."

EEF told me that Michael was traveling from Missouri to Kenosha Wisconsin. She had originally planned to go with Michael with the intention of
looting. At some point, she decided that she was not going to go with him. Michael was stopping in Waverly on the way to Kenosha.

Rea how her night went last night. She had been in communication with Karmo. She told me that she left her house once
INScGe. She said she stopped and filmed an interaction which police were having with a juvenile near Kwik Star East. She showed me a video
of this, and | recognized two officers. (One of those officers has since told me this was around midnight). She told me that she then went to
Rolling Meadows Apartment. She stated she met Karmo and the other man in the parking lot at 12:15 am ESE told me that Michael was
traveling with another male party, whom she does not know. She said they had two dogs with them. She said they were driving in a new Toyota
Sequoia, dark gray in color. She showed me a video in which she said Karmo was in the passenger seat. The other male was in the driver seat
(This is my memory at least. She was going to e-mail me the video, but | don't see it in my email so maybe the file was too large). This would
now be Sept. 1st. She said when they were talking, Karmo seemed to be pretending that he couldn't find his dope. He indicated he needed to
go back somewhere to look for it. She had told me at some point that he stopped and took the dogs out to pee, so possibly at a gas station. She
said he never came back, and she did not believe his story about going to look for the dope. She thinks he was in a hurry to just leave because
of the contents of the car. Karmo had told her at one point that he could not stay long because they had "too much shit in the car." (This is

naraphrased)

parapnrased).

a that Karmo had a Yeti Cooler with guns it.
aeamshowed me some stuff from Karmo's Facebook page. Looked like a lot of gun related stuff. There was political, and what appeared to be
religious posts also.

She also showed me messages of her communicating with Karmo. She seemed hesitant to let me read all of them. It was my belief that either
they were embarrassing, or incriminating. It was my belief that they were going to get together and smoke weed.

Iac-re|
In some of the communications, Michael says, "Im in lowa already 230 miles from u" and the apa replied “Okay I'm ready". He then sends

her a picture of himself holding a rifle, and a white male holding what appears to be a shotgun. Beneath that there is another picture ofa rifle of
some sort with a drum style magazine in it. Beneath the picture are the words "This is the game changer".

BESRA ce plied, "What the fuck is that a drum for the bullets" and Karmo replied "Yeah its a Tokyo Maruie 200rd." | will print these pictures out and
add them to this file.

GRfEtatold me that Karmo told her that people were just going up to Kenosha and "picking people off." She stated that Karmo did not state that
he was going to do that.

She had also told me the plan for them had been to go to Kenosha and stay in a nice hotel.
| believe she told me that Karmo had been to prison.
She has told me that Karmo's phone number is 619-708-3605.

| have made contact with Sgt. Kacie Springer at Lebanon MO Police Dept. She assisted me in properly identifying Karmo. | relayed that
information to Sgt. Hecker at Kenosha PD via email, along with many other emails with photos, general information, and Karmos phone number.

|Redacte Pitan that she would like anonymity in the matter. She indicated Karmo will know she talked to us if anybody in Wisconsin mentions
Waverly lowa.

This concludes my report at this time.

 

Respectfully,
Printed At: WAVERLY poLickoaahrment O-Cr-00170-JPS Fileg 42/23/20 Page 1 of 2 Doqument AdoQise

 
Officer Lindley 9-29

 

 

 

 

 

 

 

O Complainant/Reporting Party

F (Signature) r™ eS

F 7 ~=J +

I

Cc

C Reporting Officer Badge Number
LINDLEY DAVE 9-29
Assisting Officer / Administrative Reviewer Badge Number
Supervisor Badge Number
Incident Assigned to:

 

 

Printed At: WAVERLY poLickoaahrment O-Cr-00170-JPS Fileq 42/23/20 Page 2 of 2 Doqument AdoQise

 
